I respectfully dissent from the majority opinion. Unlike the majority, I believe appellant's inchoate dower right under R.C. 2103.02 represents an interest in the property. McArthur v. Melson Franklin (1865), 16 Ohio St. 193, 200; and Jewett v. Feldheiser (1903), 68 Ohio St. 523. Because the continuation of insurance provision in appellee's policy does not differentiate between vested and contingent estates or interests in the land, I find appellant retained an insurable interest in the land because his right to dower.